Title: To Thomas Jefferson from John Hoomes, 12 May 1801
From: Hoomes, John
To: Jefferson, Thomas


               
                  Dear Sir
                  Bowling Green May 12th. 1801
               
               I have been from home for some time, or your two much esteemed letters would have been answered before this. I herein enclose you the draft on Mr. Barnes that you so obligingly sent me, & I will thank you either to send me bank notes, or a draft on Richmond as may be most convenient to yourself.
               I am extreamly glad to find by your letter of the 17th. ultimo that you are pleased with the horse I sent you; I hope you will be so, with those horses sent you from Petersburg. I have been there lately, and from what I heard of thier price they ought to be good ones I am dear Sir with great esteem & respect yr Hble sevt
               
                  
                     John Hoomes
                  
               
            